t c summary opinion united_states tax_court anthony v and sandy k margavio petitioners v commissioner of internal revenue respondent docket no 1835-01s filed date anthony v margavio pro_se linda a neal for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax this court must decide whether petitioners failed to include part of their pension annuity in their taxable_income some of the facts in this case have been stipulated and are so found petitioners resided in metairie louisiana at the time the petition was filed mr margavio petitioner retired in date at the age of prior to his retirement petitioner’s retirement contributions totaled dollar_figure all amounts are rounded petitioners timely filed a federal_income_tax return on the return petitioners reported dollar_figure on line 16a total pensions and annuities and dollar_figure on line 16b taxable_amount for the taxable_year the teachers’ retirement_system of louisiana issued to petitioner a form 1099-r form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc which reported a gross distribution to petitioner of dollar_figure and a taxable_amount of dollar_figure in the notice_of_deficiency respondent determined that petitioner had failed to include dollar_figure dollar_figure taxable_amount less the dollar_figure reported by petitioners of taxable pension annuity income on their return we consider the dollar_figure discrepancy between the amount of dollar_figure shown on the form 1099-r and the amount of dollar_figure shown on the notice_of_deficiency to be de_minimis petitioner contends that the restrictions of sec_72 did not apply to him he asserts that he wanted to test the envelope petitioner said he’s heard of people trying it and some getting away with it he also contends he is entitled based on his retirement contributions to a greater tax-free portion of the pension annuity distribution in general the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the determinations are incorrect rule a 290_us_111 petitioner does not argue the applicability of sec_7491 and the record reflects that sec_7491 does not apply gross_income generally includes income from whatever source derived including income from pensions and annuities sec_61 sec_72 sec_72 provides in general that amounts received under an annuity_contract are includable in gross_income except to the extent that such amounts are considered to be a return of consideration paid specifically sec_72 provides that unless otherwise provided gross_income includes any amount_received_as_an_annuity sec_72 however provides that a portion of the annuity will be excluded from gross_income in particular gross_income does not include that part of any amount_received_as_an_annuity which bears the same ratio to such amount as the investment_in_the_contract as of the annuity_starting_date bears to the expected_return under the contract as of such date sec_72 this ratio is referred to as the exclusion_ratio sec_72 sec_72 as relevant here defines the investment_in_the_contract to be the aggregate amount of premiums or other consideration paid for the contract the expected_return referred to above is determined by multiplying at the commencement of the annuity the total of the annuity payments_to_be_received annually by a multiple based on the annuitant’s age and sex sec_1_72-5 income_tax regs the application of the exclusion_ratio to each annuity_payment determines the amount excluded from the gross_income of the annuitant and thus the amount is not subject_to federal_income_tax this excluded amount represents that part of the annuity_payment which accounts for the return of the annuitant’s investment in the annuity the exclusion_ratio operates to exclude from gross_income taxpayer contributions over the entire period of the annuity kirkland v commissioner tcmemo_1994_220 the tax-free portion of the pension annuity_payment is computed using either the simplified_method or the general_rule see generally internal_revenue_service publication pension and annuity income and internal_revenue_service publication general_rule for pensions and annuities at trial petitioner testified that he didn’t think the restrictions of section in terms of how to claim that tax exempt portion actually applied petitioner provided no internal_revenue_code section or regulation or case law to support his contention that the exclusion_ratio provided for in sec_72 should not apply to him petitioner did not convince the court that he was entitled to a greater tax-free portion of the pension annuity distribution than provided by the form 1099-r or determined by respondent accordingly we sustain respondent’s determination with respect to this issue petitioner also argues that his position for is correct because he treated his pension distributions the same way in and respondent did not challenge petitioner’s position during an audit of we must hold that his position is without legal merit it is well established that prior administrative determinations involving the same or related_taxpayer do not preclude the internal_revenue_service from making a contrary determination for a different year 60_tc_368 55_tc_28 43_tc_824 petitioner is wrong on this point and as we have held is wrong as to the law applicable to the taxability of his pension payments we have considered petitioner’s remaining arguments and conclude they are either irrelevant or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
